Title: To George Washington from John Harvie, 13 April 1785
From: Harvie, John
To: Washington, George



Sir
Richmond [Va.] April 13th 1785

I have to Regret that an Excursion into the Country for Eight or ten days past prevented my receiveing your Letter of March the 19th in time to Answer it by this Weeks post—I shall Sir with the highest Satisfaction look into the several Acts of Convention and Assembly that make any thing to the point and do myself the Honour of Communicating to you the Necessary References to them by the next post. I am Sir With Every Sentiment of Esteem Yr Most Obt servt

Jno. Harvie

